DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 
Response to Amendment
The amendment received April 19, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060172176A1 (MacBain) in view of US20040224193A1 (Mitlitsky)
Regarding claim 1, MacBain teaches a fuel cell stack assembly [0001]. 
MacBain teaches a fuel cell stack 110 having a plurality of individual fuel cell elements [Fig. 2 0033; please refer to the annotated figure below to illustrate the claimed features]:

    PNG
    media_image1.png
    568
    370
    media_image1.png
    Greyscale

MacBain teaches the electrochemical system that functions in the fuel cell mode [0034; the cathode exhaust 116 a and anode exhaust 124 a from first sub-stack 111 a are collected and delivered to the respective inlets 114 b,122 b of sub-stack 111 b. It will be seen that anode exhaust 124 a has been passed over only 30 anode surfaces in sub-stack 111 a and thus has a large remaining fuel content. Similarly, cathode air exhaust 116 a has a large remaining oxygen content; which corresponds to the claimed in fuel cell mode connected to receive hydrogen at the second anode port and oxygen at the second cathode port and to supply water to the first cathode port]. MacBain is silent with respect to the system is a reversible electrochemical 
Mitlitsky teaches a reversible or regenerative fuel cells that operate alternately in a fuel cell mode to generate electricity from supplied fuel and oxidizer and in an electrolysis mode to generate fuel and oxidizer when electricity is provided to the fuel cell [0018; 0071]. 
a primary electrochemical device [0071; Fig. 4, operating in EC mode] comprising a membrane electrode assembly, comprising a primary anode and a primary cathode [0111] separated by a primary proton-exchange membrane [0049] [Fig. 2 #12]. 
It is noted, Examiner uses the illustration of MacBain to illustrate the primary/secondary electrochemical device that can function in a fuel cell mode and the teachings of Mitlitsky in regards to the electrochemical system operating in electrolysis cell mode using the same structural diagram taught by MacBain however in reverse mode and also supported by Mitlitsky in 0112-0113. The claimed cathode and anode ports are also taught above in Fig. 2 of MacBain, and the ports are configured to function the reverse way in EC mode, as Mitlitsky teaches that a reversible fuel cell system and further supports that the electrodes are reversed to either operate in EC or FC mode. Thus, MacBain in view of Mitlitsky teaches a primary electrochemical device comprising:
the primary anode, connected to the first anode port and to the second anode port, being configured to carry out an oxidation of the water originating from the first anode port and an oxidation of the hydrogen originating from the second anode port [0111-0113 of Mitlitsky] and 
the primary cathode, connected to the first cathode port and to the second cathode port, being configured to carry out a reduction of protons, and a reduction of oxygen originating from the second cathode port [0111-0113] and 
a secondary electrochemical device comprising a membrane electrode assembly , comprising 

the secondary cathode being connected to the primary cathode and to the second cathode port, and being configured to carry out a reduction of protons and a reduction of oxygen originating from the second cathode port.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacBain to further incorporate the reversible fuel cell system of Mitlitsky as doing so provides a cost efficient way to produce electricity and power [0021-0024].



Regarding claim 6, modified MacBain teaches the reversible electrochemical system according to Claim 1. MacBain is silent in regards to the system comprising at least one anode circuit for fluid circulation connecting the first anode port to the second anode port passing through the primary and secondary anodes, and at least one cathode circuit for fluid circulation connecting the first cathode port to the second cathode port passing through the primary and secondary cathodes.  Mitlitsky teaches anode/cathode circuit for fluid circulation [fig. 4 ; 0111].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of MacBain to incorporate the anode/cathode circuit for fluid circulation of Mitlitsky, as doing so would have provided a reasonable expectation of success as both teach an SOFC system and the anode/cathode circuit for fluid circulation are known structural elements in this field of endeavor . The prior art can be modified or combined prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   



Regarding claim 10,  modified MacBain teaches the reversible electrochemical system according to Claim 1. As noted above in claim 6, modified MacBain teach the anode/cathode circuit for fluid circulation. Although Macbain in view of Mitlitsky do not explicitly teach the claimed: a first anode fluid distribution circuit connected to the primary anode; 4Application No. 16/033,682Reply to Office Action of December 17, 2020 and Advisory Action of April 4, 2021a second anode fluid distribution circuit connected to the secondary anode; a first cathode fluid distribution circuit connected to the primary cathode; a second cathode fluid distribution circuit connected to the secondary cathode; the first anode distribution circuit connected to the first anode port to the second anode distribution circuit; and the first cathode distribution circuit connected to the first cathode port and to the second cathode distribution circuit, wherein the first and second anode fluid distribution circuits are configured to establish fluid flow between the first and second anode ports and along the first and second anodes, and the first and second cathode fluid distribution circuits are configured to establish fluid flow between the first and second cathode ports and along the first and second cathodes; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure to correspond to the claimed limitations as doing so would have provided a reasonable expectation of success as both teach an SOFC system and the anode/cathode circuit for fluid circulation are known structural elements in this field of endeavor. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

 

7Regarding claim 11, modified MacBain teaches a reversible electrochemical system according to Claim 1. Please refer to the rejection in claim 10 in regards to the italic: comprising: a first anode fluid distribution circuit connected to the primary anode; a second anode fluid distribution circuit connected to the secondary anode; a first cathode fluid distribution circuit connected to the primary cathode; a second cathode fluid distribution circuit connected to the secondary cathode; the first anode distribution circuit connected to the first anode port to the second anode distribution circuit; and the first cathode distribution circuit connected to the first cathode port and to the second cathode distribution circuit. 
In regards to : the first anode distribution circuit having a first anode manifold connected to the first anode port and a second anode manifold connected to the second anode distribution circuit; and 5Application No. 16/033,682 Reply to Office Action of December 17, 2020 and Advisory Action of April 4, 2021 the first cathode distribution circuit having a third manifold connected to the first cathode port and a fourth manifold connected to the second cathode distribution circuit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of MacBain to incorporate the claimed structure of the anode/cathode manifolds with respect to the anode/cathode circuit for fluid circulation of Mitlitsky, as doing so would have provided a reasonable expectation of success as both teach an SOFC system and the anode/cathode circuit for fluid circulation and manifolds are known structural elements in this field of endeavor . The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

The manifolds are the piplines points that are illustrated in Fig. 2 of MacBain and illustrated below:

    PNG
    media_image2.png
    568
    370
    media_image2.png
    Greyscale



Regarding claim 12, modified MacBain teaches the reversible electrochemical system according to Claim 1, wherein: the system is configured to receive water at the first anode port and produce oxygen and hydrogen from the second anode port and second cathode port, respectively, in the electrolysis mode; and the system is configured to receive hydrogen and oxygen at the second anode port and second cathode port, respectively, and produce water from first cathode port and in the fuel cell mode [please refer to the explanation in claim 1.  
Regarding claim 13, modified MacBain teaches he reversible electrochemical system according to Claim 1, wherein the first and second anode ports and the first and second cathode ports are separate from each other [please refer to annotated Fig 2 in claim 1].



Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US20060172176A1 (MacBain) in view of US20040224193A1 (Mitlitsky) and Ito US20020172844 (Ito).

Regarding claim 2, modified MacBain  is relied upon with respect to the reversible electrochemical system of claim 1. Modified MacBain   is silent with regard to the primary electrolytic membrane has a mean thickness less than or equal to 100 µm. Ito teaches a fuel cell system [abs]. Ito teaches the primary electrolytic membrane to have a thickness of 20 µm -50µm [0050], which falls within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic membrane of modified MacBain , to incorporate the thickness of the membrane to be less than 100 µm, as taught by Ito. The motivation for doing so would have been to have a thinner membrane the gas generated diffuses in the membrane, thus making it difficult to obtain a predetermined gas therefore improving the electrochemical performance [0050].

Regarding claim 3, modified MacBain  is silent the primary electrolytic membrane has a mean thickness less than that of the secondary electrolytic membrane. Ito teaches the primary electrolytic membrane has a mean thickness less than that of the secondary electrolytic membrane [0050]. 

Regarding claim 4, modified MacBain  is silent the secondary electrolytic membrane has a mean thickness greater than 100 µm. Ito teaches the secondary electrolytic membrane to have a thickness of 50 µm -100 µm [0050]. Before the effectively filing date, it would have been obvious to use the claimed range of the membrane to have a thickness greater than 100 µm. The motivation for doing so would have been to select the claimed range to enhance the electrochemical performance of the reversible electrochemical system [Ito 0050].
  
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US20060172176A1 (MacBain) in view of US20040224193A1 (Mitlitsky) and Ito US20020172844 (Ito ) Sprouse (US 5,376,470)


Regarding claim 5, modified MacBain is silent in regards to a primary electrical source configured to apply, in electrolysis cell mode, a first electrical signal between the primary anode and primary cathode, and a secondary electrical source configured to apply, in electrolysis cell mode, a second electrical signal between the secondary anode and secondary cathode, the second electrical signal being of the same sign as the first electrical signal and of a lower intensity. Spruce teaches a reversible electrochemical cell [abs’ and teaches a primary electrical source [col. 3 lines 12-16], [col. 4 lines 65-68, col. 5 lines 1-5, col 5 lines 22-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reversible electrochemical system of modified MacBain in view of Ito to further comprise the electrical source taught by Sprouse. The motivation for doing so would to provide energy to the electrolyzer as needed [col. 6 lines 21-23].
In regards to the limitation of “configured to…” as discussed above, the reversible electrochemical system has all the structural limitations as claimed and thus is fully capable of functioning as claimed-- “configured to apply, in electrolysis cell mode, a first electrical signal between the primary anode and primary cathode, and a secondary electrical source configured to apply, in electrolysis cell mode, a second electrical signal between the secondary anode and secondary cathode, the second electrical signal being of the same sign as the first electrical signal and of a lower intensity.” 
The cited prior art teaches all of the positively recited structure of the claimed apparatus (i.e. the anode and cathode ports, electrical source, the electrolysis cell and the fuel cell). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729